OPINION.
MaRquette :
We are satisfied from the evidence that the petitioner in his income-tax return for the year 1919 erroneously reported as salary received from Welden the amount of $4,500, and failed to report the profit realized on the sale of an oil lease. The respondent has increased the petitioner’s income as reported by the amount of the profit arising from the sale of the oil lease, but has not eliminated from income the amount included therein as salary. It is clear, we think, that the petitioner received no salary from Welden and that he is entitled to have his income for 1919, as determined by the respondent, reduced by the amount of $4,500.
Other errors on the part of the respondent in determining the petitioner’s income for 1919 and 1920 are alleged in the petition herein, but they were either specifically abandoned at the hearing or the petitioner has failed to produce any competent evidence from which we can make findings of fact or conclusions relative thereto.

Judgment will be entered on 15 days’ notice, u/nder Rule 50.